DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 18, 2021 is acknowledged.
Claims 4 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.
Claim Rejections - 35 USC § 112
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 6, it is unclear how the “epoxy” modification distinguishes over the “glycidyl” modification governing component (B).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2014062194 A (Masaki) as evidenced by US 5,886,096 (Yoshida).
Masaki discloses a molded product from a polyamide resin composition comprising:
65 to 97 parts by mass of a polyamide such as nylon 6 A1030BRL (A-1) having a relative viscosity of 2.5 as evidenced by Yoshida C5:66-67 (meets Applicants’ aliphatic polyamide (A) and relative viscosity thereof);
1.5 to 15 parts by mass of an acid-modified polyolefin such as TAFMER MH5020 (B-1) (the identical acid-modified polyolefin (B) used by Applicants’ examples
1.5 to 15 parts by mass of an unmodified polyolefin such as EVOLUE SP0540 (C-1) (the identical non-modified polyolefin (C) used by Applicants’ examples); and
0.1 to 5 parts by mass of a silane coupling agent (not precluded from present claims)
(e.g., abstract, [0050-0054], examples, claims).  The molded products can be produced from various molding processes such as injection molding, extrusion molding, blow molding, sintering formation [0043].
In Tables 1 and 2, Masaki sets forth various inventive and comparative molded products comprising nylon 6 A1030BRL (A-1) (meets Applicants’ aliphatic polyamide (A)), acid-modified polyolefin TAFMER MH5020 (B-1) (meets Applicants’ modified polyolefin (B)), and unmodified polyolefin EVOLUE SP0540 (C-1) (meets Applicants’ non-modified polyolefin (C)), wherein the contents of modified polyolefin (B) and non-modified polyolefin (C) meet the presently claimed equations.  Case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.	
As to the present product-by-process claims, case law holds that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 227 USPQ 964.  Accordingly, no distinction can be seen between Masaki’s similarly-constituted molded products and the presently claimed rotational molded article. The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Masaki.
	As to claim 7, Masaki discloses polyamide 6.
	As to claim 8, Masaki discloses Applicants’ identical TAFMER MH5020.
	Masaki anticipates the above-rejected product-by-process claims in that it is reasonably believed that Masaki’s molded products are the same as those defined by the present claims.  In the alternative, it would have been within the purview of one having ordinary skill in the art to produce Masaki’s molded products using any conventional molding method for polyamide compositions, inclusive of rotational molding, with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014062194 A (Masaki) as evidenced by US 5,886,096 (Yoshida), both described hereinabove, in view of US 2017/0313879 (Kobayashi).
Masaki discloses a molded product from a polyamide resin composition comprising:
65 to 97 parts by mass of a polyamide such as nylon 6 A1030BRL (A-1) having a relative viscosity of 2.5 as evidenced by Yoshida C5:66-67 (meets Applicants’ aliphatic polyamide (A) and relative viscosity thereof
1.5 to 15 parts by mass of an acid-modified polyolefin such as TAFMER MH5020 (B-1) (the identical acid-modified polyolefin (B) used by Applicants’ examples); 
1.5 to 15 parts by mass of an unmodified polyolefin such as EVOLUE SP0540 (C-1) (the identical non-modified polyolefin (C) used by Applicants’ examples); and
0.1 to 5 parts by mass of a silane coupling agent (not precluded from present claims)
(e.g., abstract, [0050-0054], examples, claims). Suitable molding processes include injection molding, extrusion molding, blow molding, sintering formation [0043].
In Tables 1 and 2, Masaki sets forth the production of molded products comprising nylon 6 A1030BRL (A-1) (meets Applicants’ aliphatic polyamide (A)), acid-modified polyolefin TAFMER MH5020 (B-1) (meets Applicants’ modified polyolefin (B)), and unmodified polyolefin EVOLUE SP0540 (C-1) (meets Applicants’ non-modified polyolefin (C)), wherein the contents of modified polyolefin (B) and non-modified polyolefin (C) meet the presently claimed equations.  
In essence, Masaki differs from the present claims in not expressly disclosing the production of molded products using a rotational molding process. In this regard, Kobayashi discloses that rotational molding and the specific molding processes disclosed by Masaki [0043] are viable functional molding process alternatives for manufacturing products from polyamide compositions comprising aliphatic polyamide, an olefin-maleic anhydride copolymer and an optional non-modified polyolefin (abstract, [0043], [0045], [0075]).  Accordingly, it would have been within the purview of one having ordinary skill in the art to produce Masaki’s molded products using a rotational molding process in lieu of the alternative molding process exemplified by Masaki, with the reasonable expectation of success as per such being well-known molding process alternatives. 
	As to claims 2 and 7, Masaki discloses polyamide 6.
	As to claims 3 and 8, Masaki discloses Applicants’ identical TAFMER MH5020.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 102/103 rejection over JP 2014062194 A (Masaki).
Applicants contend that Masaki does not disclose or suggest production of a molded article by rotational molding and, as such, does not anticipate the present product claims. Applicants’ claims 6-8 are recited in a product-by-process format and, as such it is the patentability of the product, rather than the process, that must be established.  Case law holds that a product claimed in a product-by-process format is not dependent on its method of production when it appears to be the same as or obvious from a product of the prior art that was made by a different process, In re Thorpe, 227 USPQ 964.  There is at present no evidence demonstrating that Masaki’s similarly-constituted products, produced from a different molding process, differ from those presently claimed.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765